Citation Nr: 0022591	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-06 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for scoliosis of the 
lumbosacral spine at L5-S1 with pelvic tilt, shortening of 
the right lower extremity, and a bulging disc at L4-L5, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


REMAND

The veteran served on active duty from March 6, 1956, to 
March 5, 1959, and from April 1, 1959, to December 31, 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
RO.  

The veteran contends that his service-connected low back 
disorder is severe enough to warrant a rating higher than 
40 percent.  The Board finds that the medical evidence of 
record is inadequate for determining whether a rating in 
excess of 40 percent is warranted.  In this case, given the 
veteran's argument that he experiences chronic low back pain, 
muscle spasms, and radiating pain, further evidentiary 
development is required.  This is so because the criteria for 
rating disc disease are, at least in part, based on loss of 
range of motion, and, therefore, requires application of 
38 C.F.R. §§ 4.40, 4.45 (1999).  VAOPGCPREC 36-97 (Dec. 12, 
1997).  (The RO included a bulging disc as part of the 
service-connected disability in a December 1991 rating 
decision and specifically began to evaluate the disability as 
disc disease under 38 C.F.R. § 4.71a, Diagnostic Code 5293 in 
a June 1999 rating decision.)

The significance of VAOPGCPREC 36-97 is that VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that these determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra.  Presumably, 
in the case of rating disability under Diagnostic Code 5293, 
where the question is whether an increase above 40 percent is 
warranted, an examiner must equate functional losses due to 
pain, etc. to the sort of debility depicted by the criteria 
in Diagnostic Code 5293.  See VAOPGCPREC 36-97.  Such 
evidence has not been previously obtained in the development 
of the veteran's case.  The Board finds that the 
December 1998, May 1999, and June 1999 VA examinations are 
inadequate for rating purposes because the examiners did not 
undertake such a DeLuca-type assessment.  In short, the 
veteran's current disability picture remains unclear 
regarding the extent to which he experiences functional loss 
beyond that demonstrated by objective clinical findings.  
Therefore, a remand is required for a new examination.

The record also shows that, in October 1998, the Department 
of the Army at Fort George G. Meade, Maryland, notified the 
veteran that he would be terminated from his civilian job in 
November 1998 because his back problems had made him 
unsuitable for the type of employment he had been performing.  
The memorandum referred to a physician's determination that, 
due to the veteran's back disability, the veteran was unable 
to perform the essential functions of his position and, 
therefore, recommended the veteran's separation from his job.  
This physician's report is not part of the record and should 
be obtained in order to ensure that the veteran's claim is 
adjudicated on the basis of a complete evidentiary record.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for his 
service-connected low back disorder that 
has not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  

2.  The RO should assist the veteran in 
contacting the Department of the Army to 
obtain the physician's treatment records 
relied upon in November 1998.

3.  The RO should then schedule the 
veteran for VA orthopedic and neurologic 
examinations to assess the severity of 
his service-connected low back disorder.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner(s) for review.  
The examiner(s) should provide findings 
applicable to the pertinent rating 
criteria (including a discussion of the 
frequency of symptoms compatible with 
sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc).  38 C.F.R. § 4.71a, Code 5293 
(1999).  The examiner(s) should conduct 
range of motion studies on the low back.  
The examiner(s) should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner(s) should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate such problems to disability 
as contemplated by Diagnostic Code 5293.  
In other words, functional losses due to 
pain, etc., may result in disability 
tantamount to that contemplated by the 
criteria for an increased rating under 
Diagnostic Code 5293.  If so, the 
examiner(s) should so state.  
Measurements of the veteran's lower 
extremities should be made as required by 
the note following 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (1999).  The 
examiner(s) should also distinguish any 
disability due to non-service-connected 
disabilities and provide an opinion as to 
whether the veteran is unemployable due 
solely to the effect of his service-
connected disability.  In doing so, the 
examiner(s) should describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disability and whether 
sedentary employment would be feasible.

4.  The RO should then review the claim.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  If the veteran does 
not appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain clarifying information and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


